 


110 HR 3138 IH: To amend the Foreign Intelligence Surveillance Act of 1978 to update the definition of electronic surveillance.
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3138 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mrs. Wilson of New Mexico (for herself, Mr. Boehner, Mr. Sensenbrenner, Mr. Hoekstra, Mr. Blunt, Ms. Foxx, Mrs. Miller of Michigan, Mr. Issa, Mr. McHugh, Mr. Rogers of Michigan, Mr. Everett, Mr. Thornberry, Ms. Pryce of Ohio, Mr. Tiahrt, Ms. Granger, Mrs. Bachmann, Mr. Gallegly, Mr. Putnam, Mr. Fossella, Mrs. Capito, Mr. Mario Diaz-Balart of Florida, Mr. Burgess, Ms. Ginny Brown-Waite of Florida, Mr. LaTourette, Mr. Regula, Mr. Kuhl of New York, Mr. Castle, Mr. Frelinghuysen, Mr. Shays, Mr. English of Pennsylvania, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Foreign Intelligence Surveillance Act of 1978 to update the definition of electronic surveillance. 
 
 
1.Electronic surveillanceSection 101(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)) is amended to read as follows: 
 
(f)Electronic surveillance means— 
(1)the installation or use of an electronic, mechanical, or other surveillance device for acquiring information by intentionally directing surveillance at a particular known person who is reasonably believed to be in the United States under circumstances in which that person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes; or 
(2)the intentional acquisition of the contents of any communication under circumstances in which a person has a reasonable expectation of privacy and a warrant would be required for law enforcement purposes, if both the sender and all intended recipients are reasonably believed to be located within the United States..  
 
